837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James G. HOSKINS, Petitioner,v.TESORO COAL COMPANY, INC., Old Republic Companies;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 87-3057.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and JOHN W. PECK, Senior Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed a claim for compensation under the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq.  The claim was denied by an administrative law judge who determined that the petitioner was not entitled to the interim presumption of a disability found at 20 C.F.R. Sec. 727.203(a) and that he failed to establish eligibility under Subpart D of 20 C.F.R. Sec. 410.  The Benefits Review Board affirmed the decision of the administrative law judge.  Petitioner, proceeding pro se, seeks review of the Board's decision.


3
Upon consideration, we affirm the decision of the Benefits Review Board for the reasons set forth in the Board's decision and order of November 19, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.